                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


LESHAUN BENJAMIN,

             Plaintiff,

      v.                                              Case No. 18-CV-570

ALICIA SANCHEZ,

             Defendant.


                                       ORDER


      Before me is plaintiff Leshaun Benjamin’s second motion to amend his

complaint. (ECF No. 31.) He states that he has “determined” that his complaint and

his request for relief were “lacking detail.” (Id.) The defendant has not responded to

Benjamin’s motion.

      Under Federal Rule of Civil Procedure 15, “[a] party may amend its pleading

once as a matter of course within” twenty-one days of service or within twenty-one

days after service of a responsive pleading. Fed. R. Civ. P. 15(a)(1). Although

Benjamin filed his motion to amend within twenty-one days of the defendant’s

answer, he has already been permitted to amend his complaint once. He therefore

may amend a second time “only with the opposing party’s written consent or the

court’s leave.” Fed. R. Civ. P. 15(a)(2). The Rule instructs courts to “freely give leave

when justice so requires.” Id. Nonetheless, district courts retain discretion whether

to allow amendment and may deny the request because of “undue delay, bad faith or




       Case 2:18-cv-00570-PP-NJ Filed 09/23/20 Page 1 of 3 Document 32
dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of amendment, etc.” Foman v. Davis, 371 U.S.

178, 182 (1962).

      Benjamin’s proposed second amended complaint does not appear to be filed in

bad faith, and he does not seek to add new parties or allegations that would prejudice

the defendant. In fact, the allegations in his proposed second amended complaint are

nearly identical to his amended complaint. The only observable difference is that the

proposed second amended complaint is much more difficult to read. Benjamin also

expanded his request for relief and states that he seeks $1 million in damages for the

relevant incident and for “the ‘unlawful arrest that I suffered.’” (ECF No. 31-1.) But

Chief Judge Pepper, to whom this case is assigned, did not allow Benjamin to proceed

on a claim related to his arrest. (ECF No. 11.) Benjamin does not allege that Nurse

Sanchez, the only defendant against whom he is proceeding, had any part in the

alleged unlawful arrest.

      Because Benjamin’s proposed second amended complaint does not appear to

add any detail to his claim against the defendant, and he seeks to address unrelated

events about which he has not been permitted to proceed, I will deny his motion to

further amend his complaint. But I will direct the Clerk’s office to update the caption




                                      2
       Case 2:18-cv-00570-PP-NJ Filed 09/23/20 Page 2 of 3 Document 32
of this case to reflect his request for $1 million in damages. The amended complaint

(ECF No. 18) remains the operative complaint in this matter.

      IT IS THEREFORE ORDERED that Benjamin’s motion for leave to file a

second amended complaint (ECF No. 31) is DENIED. The Clerk shall update the

caption of this case to reflect Benjamin’s demand of $1 million in damages.

      Dated in Milwaukee, Wisconsin this 23rd day of September, 2020.


                                       BY THE COURT:



                                       NANCY Y JO
                                               J  SEPH
                                               JOSEPHPH
                                       United States Magi
                                                        ist
                                                          strate Judge
                                                     Magistrate




                                      3
       Case 2:18-cv-00570-PP-NJ Filed 09/23/20 Page 3 of 3 Document 32
